          Case 7:19-cv-01202-LSC Document 9 Filed 08/22/19 Page 1 of 4                   FILED
                                                                                2019 Aug-22 PM 03:32
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            WESTERN DIVISION

PHILLIP C. STEARMAN and                   }
TRISTAN STEARMAN,                         }
                                          }
        Plaintiffs,                       }
                                          }
v.                                        }         CASE NO. 7:19-CV-01202-LSC
                                          }
VESPER TUSCALOOSA, LLC;                   }
PROCOLLECT, INC.; EQUIFAX                 }
INFORMATION SERVICES, LLC;                }
AND TRANS UNION, LLC,                     }
                                          }
        Defendants.                       }

     UNOPPOSED MOTION FOR EXTENSION OF TIME FOR VESPER
     TUSCALOOSA, LLC TO RESPOND TO PLAINTIFFS’ COMPLAINT

        COMES NOW the Defendant, Vesper Tuscaloosa, LLC (“Vesper”), and

pursuant to Fed.R.Civ.P. 6(b) and without waiving any defenses described by or

referred to in Fed.R.Civ.P. 12, moves this Honorable Court to extend the time Vesper

has to respond to the Plaintiffs’ Complaint to September 16, 2019. As grounds for

this motion, Vesper states as follows:

     1. Upon information and belief, Vesper’s agent was served with the Summons

        and Complaint on or after August 1, 2019. The return of service has not yet

        been received and/or filed.

     2. Vesper’s time in which to plead in response to the Plaintiffs’ complaint has

        not yet expired.

                                      Page 1 of 4
        Case 7:19-cv-01202-LSC Document 9 Filed 08/22/19 Page 2 of 4




   3. Counsel for Vesper and counsel for Plaintiffs have conferred and discussed

      this case, the history of the dispute, and options for early resolution.

   4. Counsel for Vesper has informed Plaintiffs’ counsel that additional time is

      needed for Vesper’s counsel to receive and review Vesper’s file, review the

      transactions and communications at issue in the litigation, and prepare a

      meaningful response to the complaint.

   5. Plaintiffs’ counsel has no objection to Vesper being granted an extension of

      time in which to respond to Plaintiffs’ complaint.

   6. The requested extension is not being requested for undue delay or for an

      improper purpose, will not prejudice the rights of any party to this litigation,

      and will not adversely affect the timely and orderly administration of this case.

   WHEREFORE, Vesper Tuscaloosa, LLC respectfully requests this Honorable

Court to extend the time by which Vesper has to respond to the Plaintiffs’ Complaint

until Monday, September 16, 2019.

      Respectfully submitted this the 22nd day of August, 2019.

                                 /s/ Clay A. Tindal
                                 State Bar Number: ASB-6530-L74T
                                 Attorney for Defendant, Vesper Tuscaloosa, LLC
                                 Tindal Law, LLC
                                 2200 University Blvd.
                                 Tuscaloosa, Alabama 35401
                                 Telephone: (205) 208-9876
                                 Facsimile: (205) 238-6799
                                 E-mail: clay@tindalfirm.com


                                      Page 2 of 4
         Case 7:19-cv-01202-LSC Document 9 Filed 08/22/19 Page 3 of 4




                         CERTIFICATE OF SERVICE

       I hereby certify that on August 22, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification
of such filing to the following, or I mailed the foregoing to the following by United
States Postal Service:

                             Earl P. Underwood, Jr.
                          Underwood & Riemer, P.C.
                               21 South Section St.
                           Fairhope, Alabama 36532
                          Telephone: (251) 990-5558
                          Facsimile: (251) 990-0626
                        Email: epunderwood@alalaw.com

                             Matthew W. Robinett
                        Norman, Wood, Kendrick & Turner
                           Ridge Park Place, Ste. 300
                               1130 22nd St. South
                          Birmingham, Alabama 35205
                           Telephone: (205) 328-6643
                           Facsimile: (205) 251-5479
                          Email: mrobinett@nwkt.com

                                Procollect, Inc.
                             c/o John W. Bowdich
                     10440 N. Central Expressway, Ste. 1540
                              Dallas, Texas 75231

                        Equifax Information Services, LLC
                      c/o Corporation Service Company, Inc.
                             641 South Lawrence St.
                           Montgomery, Alabama 36104




                                     Page 3 of 4
Case 7:19-cv-01202-LSC Document 9 Filed 08/22/19 Page 4 of 4




                     /s/ Clay A. Tindal
                     State Bar Number: ASB-6530-L74T
                     Attorney for Defendant, Vesper Tuscaloosa, LLC
                     Tindal Law, LLC
                     2200 University Blvd.
                     Tuscaloosa, Alabama 35401
                     Telephone: (205) 208-9876
                     Facsimile: (205) 238-6799
                     E-mail: clay@tindalfirm.com




                         Page 4 of 4
